Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 10, 2022

                                      No. 04-22-00125-CV

                      IN THE INTEREST OF S.C. AND M.B., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01853
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER

        In this accelerated appeal, the reporter’s record was due on March 7, 2022. After the due
date, court reporter Judy Mata filed a notification of late record requesting an additional thirty
days to prepare the reporter’s record.
       The request is granted in part. The reporter’s record is due on March 17, 2022. See
TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court